People v Fowora (2014 NY Slip Op 07364)





People v Fowora


2014 NY Slip Op 07364


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2014-00087
 (Ind. No. 1286-13)

[*1]The People of the State of New York, respondent,
vAnthony Fowora, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Marion M. Tang of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Suffolk County (Kahn, J.), imposed December 11, 2013, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated conditions thereof, upon his admission, and imposing a term of imprisonment upon his previous conviction of rape in the third degree, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The amended sentence was not excessive (see People v Suitte,  90 AD2d 80).
ENG, P.J., DILLON, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court